Case: 7:20-cr-00017-REW-EBA Doc #: 109 Filed: 08/26/21 Page: 1 of 2 - Page ID#: 291




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE


  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )          No. 7:20-CR-17-REW-EBA
                                                   )
  v.                                               )
                                                   )                    ORDER
  JONATHAN GOBER,                                  )
                                                   )
        Defendant.                                 )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 103 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Gober’s guilty plea and adjudge Gober guilty

 of Count One of the Indictment (DE 1). See DE 106 (Recommendation). Judge Atkins expressly

 informed Gober of the right to object to the recommendation and to secure de novo review from

 the undersigned. See id. at 2. The established, three business-day objection deadline has passed,

 and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).
Case: 7:20-cr-00017-REW-EBA Doc #: 109 Filed: 08/26/21 Page: 2 of 2 - Page ID#: 292




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 106, ACCEPTS Gober’s guilty plea, and ADJUDGES

            Defendant guilty of Count One of the Indictment; and

        2. The Court will issue a separate sentencing order.1

        This the 26th day of August, 2021.




 1
  At the hearing, Judge Atkins remanded Gober to custody. See DE 103. This was the status pre-
 plea. The Court, thus, sees no need to further address detention at this time. Gober will remain in
 custody pending sentencing.
